Citation Nr: 0412843	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for patella femoral 
arthritis of the left knee.

2.	Whether new and material evidence to reopen a claim for 
service connection for  residuals of a back injury has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to July 
1948.     

By an August 1981 decision, the RO denied the veteran's 
original claim of service connection for residuals of a back 
injury.  The veteran was notified of the denial of the claim 
later that month, but did not appeal.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO declined to reopen the veteran's 
claim for service connection for residuals of a back injury, 
on the basis that new and material evidence had not been 
presented.  By that same decision, the RO denied the 
veteran's initial claim of service connection for patella 
femoral arthritis of the left knee.  The veteran filed a 
notice of disagreement (NOD) with the September 2002 rating 
decision in March 2003, and a statement of the case (SOC) was 
issued in April 2003.  The veteran filed a substantive appeal 
in July 2003.  

The Board also points out that prior to the February 2004 
certification of this case by the RO to the Board, in March 
2003, the veteran appointed The American Legion as his new 
representative, to replace the Veterans of Foreign Wars of 
the United States.  The Board recognizes the change in 
representation.  See 38 C.F.R.   § 20.1304(a) (2003).

For the reasons explained below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board finds that additional RO action on the claim for 
service connection for patella femoral arthritis of the left 
knee, and on the petition to reopen the claim for service 
connection for residuals of a back injury, is warranted.  

Initially, the Board notes that it is imperative that VA 
obtain and associate with the claims file any outstanding 
medical records during service of which it has been put on 
notice.  See 38 U.S.C.A § 5103A(a),(b).  The Board points out 
that, in a May 2002 statement and as noted in a July 2003 
Report of Contact, the veteran indicated that he had received 
inpatient and outpatient treatment for a knee condition and a 
back injury at the Naval V-5 facility at Duke University 
Hospital in Durham, North Carolina from April 1946 to June 
1946, and at the Naval Air Station (NAS) in Ottumwa, Iowa 
during the fall of 1946.  The veteran's service medical 
records (SMRs) include records of treatment on numerous 
occasions during 1946 from the Naval V-12 facility at Duke 
University Hospital (although there is no mention of 
treatment at a V-5 facility), and from the Ottumwa NAS, 
however, none of these records contain any reference to the 
claimed left knee condition or to a back injury.  
Additionally, the claims file does not document any further 
attempts by the RO to obtain the specific records requested 
by the veteran, beyond its initial acquisition of the 
veteran's SMRs.  Thus, the RO should request from the 
National Personnel Records Center (NPRC) (and any other 
appropriate source(s), as necessary) the outstanding in-
service hospitalization and outpatient records of the 
veteran, associating all records and/or responses received 
with the claims file.  See 38 U.S.C.A. § 5103A(b)(3).    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request that the 
veteran submit all evidence in his possession that is 
pertinent to either claim.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo examination, if 
appropriate, with respect to the claim for service connection 
for patella femoral arthritis of the left knee) prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as 
necessary) all outstanding 
hospitalization and outpatient treatment 
records for the veteran from March 1946 
to December 1946, from the Naval V-12 
facility at Duke University Hospital (and 
any facility at the same location with a 
designation of V-5), and from the Ottumwa 
NAS, following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

4.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.	 The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo examination, if 
appropriate, with respect to the claim 
for service connection for patella 
femoral arthritis of the left knee) has 
been accomplished.  

6.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for patella femoral 
arthritis of the left knee, and the 
petition to reopen the claim for service 
connection for residuals of a back 
injury, in light of all pertinent 
evidence and legal authority.  

7.	 If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

